DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Double Patenting.  Applicant’s filing of the Terminal Disclaimer overcomes the outstanding double patenting rejection.
112(d) rejections. Applicant’s amendment overcomes the 112(d) rejections. 
103 rejections. Applicant’s arguments with respect to the amended independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos (U.S. Patent Application Publication No. 2014/0108530 A1) in view of Olguin (WO 2014/197176) and Davis (U.S. Patent Application Publication No. 2013/0257876 A1), and further in view of Rapaport (U.S. Patent Application Publication No. 2010/0205541). 

	Regarding claim 1: 
	Papakipos teaches: a processor-implemented method for determining an engagement level of an individual (claim 1, a method, implemented by a processor (pars. 85-88), for, i.e. para. 3, identifying people around a user and providing info about the them to the user, the people around the user being of interest to the user based on various factors. See also Figs. 3-6), the method comprising:
	detecting, by a processor, a user intent to engage with another individual based on a user interaction with an augmented reality device (users can interact with a device (i.e. para. 3 in combination with para 1, an AR device) and by doing so, provide info re: a user intent to engage with another individual. See e.g. paras. 56-60,. the interaction can be done via physical actions, by location, eyes, voice, etc., per paras. Interaction can also be via a device related to social networking, a user's social profile and/or to indicate topics or criteria of interest.  See e.g. Fig. 2 and [0003] to [0005]; and [0022] to [0031]. See also [0052] to [0055]);
	receiving a user-designated topic (para. 63);  
	identifying an individual within captured image data using a social media location check-in and a plurality of livestreaming information (para. 36-46, image facial recognition with social media check-in information and livestreaming information);
	generating a profile for each identified individual (e.g. paras.18, 22, 30-37, 42 and Fig. 2); 
	gathering a plurality of engagement level indicator data associated with the identified individual (see e.g. [0042], Fig. 2 and Fig. 3: 320)…
	calculating a current engagement level of the identified individual using the plurality of gathered engagement level indicator data (see e.g. [0050] and [0051], which teaches categorizing users based on criteria, or similarities, in relation to other users). This corresponds to a teaching of calculating "a current engagement level" - i.e. similarities, willingness to engage, sharing common interests, etc.).
*   *   *   *   *
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	wherein the plurality of engagement level indicator data associated with the identified individual consists of a plurality of physical attribute information of the identified individual, and wherein the plurality of physical attribute comprises a facial expression, a posture, a laughter volume, emoted speech, an eye elongation, and an iris elongation;
	calculating a current engagement level of the identified individual using… and a variability of conversation of the identified individual with one or more other individuals, wherein the current engagement level is represented as a value on a sliding scale; and 
	generating a relative engagement model showing an engagement of the identified individual compared to one or more individuals within a plurality of captured image data using the calculated current engagement level, wherein the generated relative engagement model is an analytical model that shows an engagement of the identified individual compared to one or more other individuals within the plurality of captured image data; and 
	modifying a device display by displaying a preconfigured avatar, corresponding to the calculated current engagement level, wherein the avatar is unique to the calculated current engagement level based on an openness of the identified individual to engage with the user, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
	Re: wherein the plurality of engagement level indicator data associated with the identified individual consists of a plurality of physical attribute information of the identified individual, and wherein the plurality of physical attribute comprises a facial expression, a posture, a laughter volume, emoted speech, an eye elongation, and an iris elongation, see Rapaport, (e.g. paras. 24-29, Personal Emotion Expression Profiles (PEEPs), 37-40, 65-85, 130-39). Modifying the applied references, in view of Rapaport, such to include the above mapped biometric information as engagement level indicator data, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
	Re: calculating step up to the associated “wherein” clause, as it includes a variability of conversation as claimed, the reference of Olguin teaches that calculating a current engagement level using, inter alia, a variability of conversation of the identified individual with one or more other individuals is known (see “Analysis” section, beginning at para. 52, and in particular see paras. 62-71).  Re: wherein the current engagement level is represented as a value on a sliding scale, the reference of Rapaport teaches that it is known to have sliding scales represent various aspects of a user’s engagement, emotion and/or reaction (see e.g. paras. 167, 465). Modifying the applied references, per Rapaport, such that the current engagement level per Olguin is represented via sliding scale, i s taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
	Re: generating a relative engagement model step up to the associated “wherein” clause, the reference of Olguin also teaches generating a relative engagement model showing an engagement of an identified individual compared to one or more individuals within a plurality of captured image data using the calculated current engagement level (see “Analysis” section beginning at para. 55, and “Visualization” beginning at para. 72, in combination with paras. 44 and 46 and Fig. 3: 357. See also Figs. 4A-E).  
	Re: wherein the generated relative engagement model is an analytical model that shows an engagement of the identified individual compared to one or more other individuals within the plurality of captured image data, consider the following. Rapaport teaches that it is known to compare modeled data to one or more other individuals (i.e. such as those within captured image data, as mapped above) (see Rapaport, para. 31, which teaches comparing Current personality-based Chat Compatibility profiles (CpCCp's) of the to-be-joined users (or of the to-be-joined first user and of the averaged members in the potential chat room to which the first user may be invited) to thereby determine if the personalities of the to-be-joined plural users are sufficiently compatible with one another such that they may beneficially (as they see it) exchange information in a common chat room regarding the material of common concurrent focus. See also paras. 92, 258, 442, 443, 449-51.  Rapaport also teaches, in addition to the above CpCCp, other analytical models that can be used to form a “generated relative engagement model”, see e.g. Rapaport, paras. 67, 76, 81. Modifying the applied references, in view of Olguin and Rapaport, to include the above features, is taught and suggested by the prior art, as mapped above, and would have been obvious and predictable over the prior art.  Motivation also exists to be able to better sense, manage and interact in social environments to beneficially enhance productivity and happiness (Background of Olguin).  
	Re: modifying step, the reference of Davis teaches that it is known to have an interactive avatar (preconfigured) that is capable of adapting personality characteristics, and interact with and respond to/react with communications from a communicating party (see e.g. claims, 1, 14, 15 and 26 and paras. 13-15).  Davis describes various features of a personality simulation system, whereby personality can be any number of complex characteristics that distinguish an individual (see paras. 35-58).  These personality characteristics can be transferred to an avatar that modifies a device display (see e.g. Figs. 1-2, and pars. 55-64).  Re: a device display, this is taught by Papakipos (see e.g. paras. 1, 16, 19 and 30-38).  Modifying the avatar of Davis, to be unique to the calculated current engagement level, per Olguin, as one of several personality aspects per Davis, based on an openness of the identified individual to engage with the user, per Olguin (see above mapping and paras. relating to any one of several social signaling metrics, body language, interactivity, integration, variations therein, etc., as described by Olguin and referenced by citations above), would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in the above portion of claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 4: 
	Papakipos further teaches: the method of claim 1, wherein the user interaction is selected from a group consisting of a plurality of audible phrases into a microphone, a button push, an activation of a menu, a plurality of user gestures captured by an image capturing device associated with the augmented reality device, and a user attention to a specific individual ([0057] to [0060], user attention, gaze, gestures, audible phrases into microphone [0019]) Also, re: button push, user’s interacting with device to enter social media or networking information, or messages ([0018] to [0028]) on a device ([0019]), corresponds to button push). 
	 It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Papakipos to have obtained the above. The motivation would be to take advantage of known technology methods for user interaction or activity.


	Regarding claim 5: see also claim 1. 
	Papakipos teaches: a computer system ([0085], a computer system) for determining an engagement level of an individual ([0084] in combination with [0003] and Figs. 3-7, for identifying people around a user and providing information about the identified individuals to the user, the people around the user being of particular interest to the user based on various factors.  This corresponds to a teaching of engagement level), the computer system comprising: 
	one or more processors ([0087], processor), one or more computer-readable memories ([0087] memory), one or more computer-readable tangible storage medium ([0087], storage), and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories ([0088] to [0090])), 
wherein the computer system is capable of performing a method comprising:
	The method of claim 5 corresponds to the method of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 8: see claim 4. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 9: see also claim 1.
	Papakipos teaches: a computer program product ([0088]) for determining an engagement level of an individual (see [0003], claim 1 and Figs. 3-7), the computer program product comprising: 
	one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method ([0089]) the method comprising.  
	The method of claim 9 corresponds to the method of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 12: see claim 4. 
	These claims are similar; the same rationale for rejection applies. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613